Exhibit 13 -Table of Contents- Management's Discussion and Analysis of Financial Condition and Results of Operations Management's Report on Internal Control Over Financial Reporting Reports of Independent Registered Public Accounting Firm Consolidated Statements of Earnings Consolidated Balance Sheets Consolidated Statements of Shareholders' Equity Consolidated Statements of Cash Flows Notes to Consolidated Financial Statements Selected Financial Data Quarterly Stock Price Range and Cash Dividend Payment MANAGEMENT'S DISCUSSION AND ANALYSIS OF FINANCIAL CONDITION AND RESULTS OF OPERATIONS This discussion and analysis summarizes the significant factors affecting our consolidated operating results, financial condition, liquidity and capital resources during the three-year period ended February 1, 2008 (our fiscal years 2007, 2006 and 2005).Fiscal years 2007 and 2006 contained 52 weeks of operating results, compared to fiscal year 2005 which contained 53 weeks.Unless otherwise noted, all references herein for the years 2007, 2006 and 2005 represent the fiscal years ended February 1, 2008, February 2, 2007, and February 3, 2006, respectively.This discussion should be read in conjunction with the consolidated financial statements and notes to the consolidated financial statements included in this annual report. EXECUTIVE OVERVIEW External Factors Impacting Our Business The home improvement market is large and fragmented.While we are the world’s second-largest home improvement retailer, we have captured a relatively small portion of the overall home improvement market.Based on the most recent comprehensive data available, which is from 2006, we estimate the size of the U.S. home improvement market to be approximately $755 billion annually, comprised of $585 billion of product demand and $170 billion of installed labor opportunity.This data captures a wide range of categories relevant to our business, including major appliances and garden supplies.We believe the current home improvement market provides ample opportunity to support our growth plans. Net sales totaled $48.3 billion in 2007, an increase of 2.9% versus the prior year.This increase was driven by our store expansion program.However, comparable store sales declined 5.1% in 2007.The effects of a soft housing market, tight mortgage market, continued deflationary pressures from lumber and plywood, and unseasonable weather, including the exceptional drought in certain areas of U.S., pressured our industry and contributed to lower than expected sales.However, our performance relative to the industry suggests we are providing customer-valued solutions in a challenging sales environment. Over the past several quarters we have used third-party home price information to define three broad market groupings based on home price dynamics within those markets.These three categories included 1) markets that are overpriced with a correction expected, 2) markets that are overpriced with no correction expected and 3) markets that are not overpriced.The markets with the most overvalued home prices have generated the worst relative results.Markets with less impact on the housing front have generated better relative comparable store sales.However, as we have monitored these markets, we have seen erosion in comparable store sales performance across all three market categories. The sales environment remains challenging, and the external pressures facing our industry will continue in 2008.We will continue to monitor the structural drivers of demand including housing turnover, employment and personal disposable income, as well as consumer sentiment related to home improvement.We anticipate that at least some of the headwinds will lessen as 2008 unfolds.The effects of the recent economic stimulus package and the Federal Reserve interest rate cuts could aid in stabilizing many of the factors that pressured sales in 2007.Additionally, normalized weather following last year’s unusual pattern could lead to better relative results.Even with these lessening headwinds, 2008 will be another challenging year as many pressures on the home improvement consumer remain. Managing for the Long-Term Despite the external pressures currently facing our industry, we continue to manage our business for the long-term.We will continue to focus on providing customer-valued solutions and capitalizing on opportunities to gain market share and strengthen our business.However, in the short-term managing expenses and capital spending is crucial.We have and will continue to look for opportunities to cut costs without sacrificing customer service. 1 Capturing Market Share Customer-Focused In this challenging sales environment, we will continue to pursue our disciplines of providing excellent customer service and gaining profitable market share.We continue to refine and improve our “Customer-Focused” program which measures each store’s performance relative to five key components of customer satisfaction, including selling skills, delivery, installed sales, checkout and phone answering.The fact that we are providing great service and value to our customers is evidenced by our continued strong market share gains. Merchandising and Marketing We continue to enhance our product offerings to customers but with an awareness that in many markets customers are more focused on maintenance versus enhancement.They are looking for great value at all price points.We are also continuing to diligently manage our seasonal inventory to ensure we maximize sales, but minimize markdowns. A similar awareness of market differences will drive our advertising plan in 2008.We are focused on highlighting key maintenance projects and inexpensive enhancements in markets suffering the biggest slowdown in housing, while continuing to highlight larger projects in less impacted markets. Growth Opportunities We have considerable growth opportunities and see the potential for 2,400 to 2,500 stores in North America.In 2007, we opened 153 stores (149 new and four relocated) in markets around the country, bringing our total to 1,534 stores in the U.S. and Canada.We opened our first store in the state of Vermont in January.We now have stores in all 50 states, and we still see many opportunities to continue to grow market share in the markets we serve.In addition, we opened our first stores outside the U.S. in December, and, as of the end of 2007, we had six stores operating in the Greater Toronto Area.We are also preparing for the opening of our first stores in Monterrey, Mexico, in 2009. Specialty Sales We recognize the opportunity that our Specialty Sales initiatives represent and the importance of these businesses to our long-term growth.Our Specialty Sales initiatives include three major categories: Installed Sales, Special Order Sales and Commercial Business Customer sales, internally referred to as the “Big 3.”In addition, our effort to utilize e-Commerce to drive sales and conveniently provide product information to customers is managed by our Specialty Sales group.In fiscal 2007, both the Installed Sales and Special Order Sales categories had growth in total sales, but comparable store sales fell below the company average.These categories continue to be pressured by the weakness in bigger-ticket and more complex projects.This weakness is more pronounced in the most pressured housing markets.Contrasting the weakness has been the relative strength in our Commercial Business Customer sales. Comparable store sales and total sales growth for this category outpaced the company average.Our efforts to build relationships and serve the needs of repair/remodelers, property maintenance professionals, and professional tradespeople continue to drive results.We feel that our continued focus on the categories of this initiative that have the greatest opportunity will produce growth. Expense Management Centralized Management We have always been a centrally managed company, and we value the discipline and consistency that comes with that structure.We have built a regional and district support infrastructure to ensure that occurs.As we have further penetrated U.S. markets, shortening the average distance between our stores, the shortened distance has allowed us to increase the number of stores in each district and region.We are confident that we will continue to have the oversight we need to ensure consistent application of our policies and procedures under this evolving model, but, by expanding 2 the size of the average district and region in 2008, we estimate we will save approximately $10 million through a combination of cost avoidance and expense reductions. Store Staffing As sales have slowed, we have seen de-leverage in selling, general and administrative expense, primarily as a result of store payroll.On an individual store basis, our staffing model is designed to fluctuate with departmental sales levels, but we have established a minimum level of employee hours for each department.As sales per store declined in 2007, more stores were meeting our minimum staffing hours threshold, which increased the proportion of fixed to total payroll expense.Although this creates short-term pressure on earnings, in the long-term it ensures that we maintain the high service levels that customers have come to expect from Lowe’s.However, we are continually refining our store staffing model and as a result are planning a more conservative build into the spring season this year.We do not believe this staffing plan will affect service levels should sales outpace our plan, as we are confident that we have the ability to add the hours needed to continue to provide great service if sales ramp up more quickly than we expect. Capital Management New Store Expansion We have looked critically at our capital plan for 2008 and have made the decision to reduce the number of new store openings in 2008 to 120 stores.Most of the reduction relates to stores that were planned for high-growth markets like California and Florida, where current market conditions suggest sales may fall short of our original forecasts.We know these markets will recover, and we will be ready to add stores when conditions improve.Despite the short-term pressures that have led to the decision to delay store openings in certain markets, our long-term view of the industry has not materially changed.We estimate that our 2008 capital plan was reduced by approximately $255 million, due to the reduction in new store openings planned for 2008.However, we do not see a significant overall reduction in the 2008 capital plan compared to prior years, due to higher costs of constructing new stores, a shift in capital spending from 2007 to 2008 and investments in 2008 for stores that will open in the first part of 2009. Investing in Existing Stores Our commitment to reinvesting in our existing store base remains strong.We continue to gain unit market share by improving the shopping experience in our stores and by adding innovative products and services that provide value to customers.Despite the difficult sales environment, routine maintenance will continue at the same pace, and we will continue to ensure that we deliver a bright, clean, easy-to-shop store with appropriate merchandising.This is part of what differentiates Lowe’s, and that will not change.However, we are working to ensure that we are putting capital to use in ways that drive the best return both short-term and long-term and will reduce the number of major remerchandising projects in 2008 to approximately 80 from the 116 projects that were completed in 2007.We expect capital expenditures related to major remerchandising projects in existing stores to be approximately $80 million in 2008 versus $122 million in 2007. 3 CRITICAL ACCOUNTING POLICIES AND ESTIMATES The following discussion and analysis of our financial condition and results of operations is based on the consolidated financial statements and notes to consolidated financial statements presented in this annual report that have been prepared in accordance with accounting principles generally accepted in the United States of America.The preparation of these financial statements requires us to make estimates that affect the reported amounts of assets, liabilities, sales and expenses, and related disclosures of contingent assets and liabilities.We base these estimates on historical results and various other assumptions believed to be reasonable, all of which form the basis for making estimates concerning the carrying values of assets and liabilities that are not readily available from other sources.Actual results may differ from these estimates. Our significant accounting policies are described in Note 1 to the consolidated financial statements. We believe that the following accounting policies affect the most significant estimates and management judgments used in preparing the consolidated financial statements. Merchandise Inventory Description We record an inventory reserve for the loss associated with selling inventories below cost.This reserve is based on our current knowledge with respect to inventory levels, sales trends and historical experience.During 2007, our reserve increased approximately $1 million to $67 million as of February 1, 2008.We also record an inventory reserve for the estimated shrinkage between physical inventories.This reserve is based primarily on actual shrinkage results from previous physical inventories.During 2007, the inventory shrinkage reserve increased $8 million to $137 million as of February 1, 2008. Judgments and uncertainties involved in the estimate We do not believe that our merchandise inventories are subject to significant risk of obsolescence in the near term, and we have the ability to adjust purchasing practices based on anticipated sales trends and general economic conditions.
